 

EXHIBIT 10.3

SUBORDINATION AGREEMENT

This Subordination Agreement (the "Agreement") is made as of October 30, 2015,
by and between KESHIF VENTURES, LLC ("Creditor"), and SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 ("Bank").

Recitals

A.                 ENVISION SOLAR INTERNATIONAL, INC., a Nevada corporation, and
ENVISION SOLAR CONSTRUCTION, INC., a California corporation (individually and
collectively, jointly and severally, "Borrower") has requested and/or obtained
certain loans or other credit accommodations from Bank which are or may be from
time to time secured by assets and property of Borrower.

B.                 Creditor has extended loans or other credit accommodations to
Borrower, and/or may extend loans or other credit accommodations to Borrower
from time to time.

C.                 To induce Bank to extend credit to Borrower and, at any time
or from time to time, at Bank's option, to make such further loans, extensions
of credit, or other accommodations to or for the account of Borrower, or to
purchase or extend credit upon any instrument or writing in respect of which
Borrower may be liable in any capacity, or to grant such renewals or extension
of any such loan, extension of credit, purchase, or other accommodation as Bank
may deem advisable, Creditor is willing to subordinate:  (i) all of Borrower's
indebtedness and other monetary obligations owing to Creditor (including,
without limitation, principal, premium (if any), interest, fees, charges,
expenses, costs, professional fees and expenses, and reimbursement obligations),
plus any cash dividends and/or cash distributions or other cash payments
pursuant to call, put, or conversion features in connection with equity
securities of Borrower issued to or held by Creditor, whether presently existing
or arising in the future (collectively, subject to the limitations set forth
below, the "Subordinated Debt") to all of Borrower's indebtedness and
obligations to Bank under the Loan Documents (as defined in the Loan Agreement
described below); and (ii) all of Creditor's security interests, if any in the
Collateral (as hereinafter defined) to all of Bank's security interests in the
Collateral.  Notwithstanding anything to the contrary contained herein, the
following are expressly excluded from the Subordinated Debt: (a) non-monetary
obligations under any warrant, option or similar agreements between Borrower and
Guarantor relating to the issuance of capital stock of Borrower; (b) all
non-monetary rights, privileges and benefits granted to Guarantor (or any of its
affiliates) under such agreements or in connection with the capital stock issued
or to be issued in connection therewith; (c) rights to receive customary board
of director fees (consistent with past business practices) and related
out-of-pocket expense reimbursements; and (d) rights to receive reasonable
out-of-pocket expense reimbursements arising in connection with Guarantor's
investments in Borrower.

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

1.                   Until such time as all of the following shall occur (such
time, a "Termination Event"), (a) the Senior Debt has been fully and
indefeasibly paid in cash (other than inchoate reimbursement and indemnity
obligations) or assigned to Creditor, (b) Bank has no commitment or obligation
to lend any further funds to Borrower under the Loan Documents, and (c) all Loan
Documents between Bank and Borrower are terminated or assigned to Creditor,
Creditor subordinates to Bank any security interest or lien that Creditor may
have in any Collateral of Borrower.  Notwithstanding the respective dates of
attachment or perfection of the security interests of Creditor and the security
interests of Bank, all now existing and hereafter arising security interests of
Bank in the "Collateral", as defined in a certain Loan and Security Agreement
between Borrower and Bank dated as of October __, 2015 (as may be amended,
modified,

-1-

--------------------------------------------------------------------------------


restated or supplemented from time to time, the "Loan Agreement"), shall at all
times prior to a Termination Event be senior to the security interests of
Creditor in the Collateral.  Creditor hereby (a) acknowledges and consents to
(i) Borrower granting to Bank a security interest in the Collateral pursuant to
the Loan Agreement, (ii) Bank filing any and all financing statements and other
documents as deemed necessary by Bank in order to perfect Bank's security
interest in the Collateral, and (iii) the entering into of the Loan Agreement
and all documents in connection therewith by Borrower, (b) acknowledges and
agrees that the Senior Debt (as hereinafter defined), the entering into of the
Loan Agreement and all documents in connection therewith by Borrower, and the
security interest granted by Borrower to Bank in the Collateral pursuant to the
Loan Agreement shall be permitted under the provisions of the Subordinated Debt
documents (notwithstanding any provision of the Subordinated Debt documents to
the contrary), (c) acknowledges, agrees and covenants that Creditor shall not,
prior to a Termination Event, contest, challenge or dispute the validity,
attachment, perfection, priority or enforceability of Bank's security interest
in the Collateral, or the validity, priority or enforceability of the Senior
Debt, and (d) acknowledges and agrees that, prior to a Termination Event, the
provisions of this Agreement will apply fully and unconditionally even in the
event that Bank's security interest in the Collateral (or any portion thereof)
shall be unperfected.

2.                   Except for any dividends, distributions or other payments
as may be permitted in the Loan Agreement, all Subordinated Debt is subordinated
in right of payment to the Obligations (as defined in the Loan Agreement),
together with all costs of collecting such Obligations (including attorneys'
fees), including, without limitation, all Obligations under any agreement in
connection with the provision by Bank to Borrower of products and/or credit
services facilities, including, without limitation, any letters of credit, cash
management services (including, without limitation, merchant services, direct
deposit of payroll, business credit cards, and check cashing services), interest
rate swap arrangements, and foreign exchange services, all interest accruing
after the commencement by or against Borrower of any bankruptcy, reorganization
or similar proceeding (such obligations, collectively, the "Senior Debt").

3.                   Except for any dividends, distributions or other payments
as may be permitted in the Loan Agreement, Creditor will not demand or receive
from Borrower (and Borrower will not pay to Creditor) all or any part of the
Subordinated Debt, by way of payment, prepayment, setoff, lawsuit or otherwise,
nor will Creditor exercise any remedy with respect to the Collateral, nor will
Creditor accelerate the Subordinated Debt, or commence, or cause to commence,
prosecute or participate in any administrative, legal or equitable action
against Borrower relating to the Subordinated Debt or the Collateral, until such
time as a Termination Event shall occur.  Nothing in this Agreement shall
prohibit Creditor from converting all or any part of the Subordinated Debt into
equity securities of Borrower, provided that, if such securities have any call,
put or other conversion features that would obligate Borrower to declare or pay
cash dividends, make cash distributions, or otherwise pay any money to the
holder, Creditor hereby agrees that Borrower may not declare, pay or make such
cash dividends, cash distributions or other payments to Creditor, and Creditor
shall not accept any such cash dividends, cash distributions or other cash
payments, except as may be permitted in the Loan Agreement..

4.                   Creditor shall promptly deliver to Bank in the form
received (except for endorsement or assignment by Creditor where required by
Bank) for application to the Senior Debt any payment, distribution, security or
proceeds received by Creditor with respect to the Subordinated Debt other than
in accordance with this Agreement.

5.                   In the event of Borrower's insolvency, reorganization or
any case or proceeding under any bankruptcy or insolvency law or laws relating
to the relief of debtors, including, without limitation, any voluntary or
involuntary bankruptcy, insolvency, receivership or other similar statutory or
common law proceeding or arrangement involving Borrower, the readjustment of its
liabilities, any assignment for the benefit of its creditors or any marshalling
of its assets or liabilities (each, an "Insolvency Proceeding"), (a) this
Agreement shall remain in full force and effect in accordance with Section
510(a) of the United States

-2-

--------------------------------------------------------------------------------


Bankruptcy Code, (b) the Collateral shall include, without limitation, all
Collateral arising during or after any such Insolvency Proceeding, and (c)
Bank's claims against Borrower and the estate of Borrower shall be paid in full
(other than inchoate reimbursement and indemnity obligations) before any payment
is made to Creditor.

6.                   Creditor shall give Bank prompt written notice of the
occurrence of any default or event of default under any document, instrument or
agreement evidencing or relating to the Subordinated Debt, and shall,
simultaneously with giving any notice of default to Borrower, provide Bank with
a copy of any notice of default given to Borrower.

7.                   Until such time as a Termination Event shall occur,
Creditor irrevocably appoints Bank as Creditor's attorney-in-fact, and grants to
Bank a power of attorney with full power of substitution, in the name of
Creditor or in the name of Bank, for the use and benefit of Bank, without notice
to Creditor, to perform at Bank's option the following acts in any Insolvency
Proceeding involving Borrower:

a)  To file the appropriate claim or claims in respect of the Subordinated Debt
on behalf of Creditor if Creditor does not do so prior to 30 days before the
expiration of the time to file claims in such Insolvency Proceeding and if Bank
elects, in its sole discretion, to file such claim or claims; and

b)  To accept or reject any plan of reorganization or arrangement on behalf of
Creditor and to otherwise vote Creditor's claims in respect of any Subordinated
Debt in any manner that Bank deems appropriate for the enforcement of its rights
hereunder.

In addition to and without limiting the foregoing: (x) until the Senior Debt has
been fully paid in cash and Bank's obligations to lend any funds to Borrower
have been terminated, Creditor shall not commence or join in any involuntary
bankruptcy petition or similar judicial proceeding against Borrower, and (y) if
an Insolvency Proceeding occurs: (i) Creditor shall not assert, without the
prior written consent of Bank, any claim, motion, objection or argument in
respect of the Collateral in connection with any Insolvency Proceeding which
could otherwise be asserted or raised in connection with such Insolvency
Proceeding, including, without limitation, any claim, motion, objection or
argument seeking adequate protection or relief from the automatic stay in
respect of the Collateral, (ii) Bank may consent to the use of cash collateral
on such terms and conditions and in such amounts as it shall in good faith
determine without seeking or obtaining the consent of Creditor as (if
applicable) holder of an interest in the Collateral, (iii) if use of cash
collateral by Borrower is consented to by Bank, Creditor shall not oppose such
use of cash collateral on the basis that Creditor's interest in the Collateral
(if any) is impaired by such use or inadequately protected by such use, or on
any other ground, and (iv) Creditor shall not object to, or oppose, any sale or
other disposition of any assets comprising all or part of the Collateral, free
and clear of security interests, liens and claims of any party, including
Creditor, under Section 363 of the United States Bankruptcy Code or otherwise,
on the basis that the interest of Creditor in the Collateral (if any) is
impaired by such sale or inadequately protected as a result of such sale, or on
any other ground (and, if requested by Bank, Creditor shall affirmatively and
promptly consent to such sale or disposition of such assets), if Bank has
consented to, or supports, such sale or disposition of such assets.

8.                   Creditor represents and warrants that Creditor has provided
Bank with true and correct copies of all of the documents evidencing or relating
to the Subordinated Debt.  Upon Bank's reasonable request, Creditor shall
immediately affix a legend to the instruments evidencing the Subordinated Debt
stating that the instruments are subject to the terms of this Agreement.  By the
execution of this Agreement, Creditor hereby authorizes Bank to amend any
financing statements filed by Creditor against Borrower as follows: "In
accordance with a certain Subordination Agreement by and among the Secured
Party, the Debtor and Silicon Valley Bank, the Secured Party has subordinated
any security interest or lien that Secured Party may have in any property of the
Debtor to the security interest of Silicon Valley Bank in all assets of the
Debtor, notwithstanding the respective dates of attachment or perfection of the
security interest of the Secured Party and Silicon Valley Bank."

-3-

--------------------------------------------------------------------------------


9.                   No amendment of the documents evidencing or relating to the
Subordinated Debt shall directly or indirectly modify the provisions of this
Agreement in any manner which would reasonably be expected to terminate or
impair the subordination of the Subordinated Debt or the subordination of the
security interest or lien that Creditor may have in the Collateral.  Prior to a
Termination Event, Bank shall have the sole and exclusive right to restrict or
permit, or approve or disapprove, the sale, transfer or other disposition of
Collateral except in accordance with the terms of the Senior Debt. Upon written
notice from Bank to Creditor of Bank's agreement to release its lien on all or
any portion of the Collateral in connection with the sale, transfer or other
disposition thereof by Bank (or by Borrower with consent of Bank), Creditor
shall be deemed to have also, automatically and simultaneously, released its
lien on the Collateral, and Creditor shall upon written request by Bank,
promptly take such action as shall be necessary or appropriate to evidence and
confirm such release.  All proceeds resulting from any such sale, transfer or
other disposition shall be applied first to the Senior Debt until payment in
full thereof (other than inchoate reimbursement and indemnity obligations), with
the balance, if any, to the Subordinated Debt, or to any other entitled party. 
If Creditor fails to release its lien as required hereunder, Creditor hereby
appoints Bank as attorney in fact for Creditor with full power of substitution
to release Creditor's liens as provided hereunder.  Such power of attorney being
coupled with an interest shall be irrevocable.

10.               All necessary action on the part of Creditor, its officers,
directors, partners, members and shareholders, as applicable, necessary for the
authorization of this Agreement and the performance of all obligations of
Creditor hereunder has been taken.  This Agreement constitutes the legal, valid
and binding obligation of Creditor, enforceable against Creditor in accordance
with its terms, except as the enforceability thereof may be subject to or
limited by bankruptcy, insolvency, reorganization, arrangement, moratorium or
other similar laws relating to or affecting the rights of creditors generally or
by equitable principles relating to enforceability.  The execution, delivery and
performance of and compliance with this Agreement by Creditor will not (a)
result in any material violation or default of any term of any of Creditor's
charter, formation or other organizational documents (such as Articles or
Certificate of Incorporation, bylaws, partnership agreement, operating
agreement, etc.) or (b) violate any material applicable law, rule or
regulation. 

11.               If, at any time after payment in full of the Senior Debt any
payments of the Senior Debt must be disgorged by Bank for any reason (including,
without limitation, any Insolvency Proceeding), this Agreement and the relative
rights and priorities set forth herein shall be reinstated as to all such
disgorged payments as though such payments had not been made and Creditor shall
immediately pay over to Bank all payments received with respect to the
Subordinated Debt to the extent that such payments would have been prohibited
hereunder.  At any time and from time to time, without notice to Creditor, Bank
may take such actions with respect to the Senior Debt as Bank, in its sole
discretion, may deem appropriate, including, without limitation, terminating
advances to Borrower, increasing the principal amount, extending the time of
payment, increasing applicable interest rates, renewing, compromising or
otherwise amending the terms of any documents affecting the Senior Debt and any
collateral securing the Senior Debt, and enforcing or failing to enforce any
rights against Borrower or any other person.  No such action or inaction shall
impair or otherwise affect Bank's rights hereunder.  Creditor waives any
benefits of California Civil Code Sections 2809, 2810, 2819, 2845, 2847, 2848,
2849, 2850, 2899 and 3433.

12.               This Agreement shall bind any successors or assignees of
Creditor and shall benefit any successors or assigns of Bank, provided, however,
Creditor agrees that, prior and as conditions precedent to Creditor assigning
all or any portion of the Subordinated Debt: (a) Creditor shall give Bank prior
written notice of such assignment, and (b) such successor or assignee, as
applicable, shall execute a written agreement whereby such successor or assignee
expressly agrees to assume and be bound by all terms and conditions of this
Agreement with respect to Creditor.  This Agreement shall remain effective until
terminated in writing by Bank. This Agreement is solely for the benefit of
Creditor and Bank and not for the benefit of Borrower or any other party. 
Creditor further

-4-

--------------------------------------------------------------------------------


agrees that if Borrower is in the process of refinancing any portion of the
Senior Debt with a new lender, and if Bank makes a request of Creditor, Creditor
shall agree to enter into a new subordination agreement with the new lender on
substantially the terms and conditions of this Agreement.

13.               Creditor hereby agrees to execute such documents and/or take
such further action as Bank may at any time or times reasonably request in order
to carry out the provisions and intent of this Agreement, including, without
limitation, ratifications and confirmations of this Agreement from time to time
hereafter, as and when requested by Bank.

14.               This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

15.               This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
conflicts of laws principles.  Creditor and Bank submit to the exclusive
jurisdiction of the state and federal courts located in Santa Clara County,
California in any action, suit, or proceeding of any kind, against it which
arises out of or by reason of this Agreement.  CREDITOR AND BANK WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES' AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court.  The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive.  The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers.  All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed.  If during the course of any dispute, a party desires to
seek provisional relief, but a judge has not been appointed at that point
pursuant to the judicial reference procedures, then such party may apply to the
Santa Clara County, California Superior Court for such relief.  The proceeding
before the private judge shall be conducted in the same manner as it would be
before a court under the rules of evidence applicable to judicial proceedings. 
The parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings.  The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge.  The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a).  Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies.  The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

16.               This Agreement represents the entire agreement with respect to
the subject matter hereof, and supersedes all prior negotiations, agreements and
commitments.  Creditor is not relying on any representations by Bank or Borrower
in entering into this Agreement, and Creditor has kept and will continue to keep
itself fully apprised of the financial and other condition of Borrower.  This
Agreement may be amended only by written instrument signed by Creditor and Bank.

 [Signature page follows]

-5-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

"Creditor"                                                                    
"Bank"

KESHIF VENTURES, LLC                                          SILICON VALLEY
BANK

By: /s/ Taner Halicioglu                                                    By:
/s/ Cody Nenadal

Name: Taner Halicioglu                                                    Name:
Cody Nenadal

Title: Manager                                                                 
Title: Vice President

                                                                                               

                                                           

The undersigned approves of the terms of this Agreement.

"Borrower"

ENVISION SOLAR INTERNATIONAL, INC.

By:/s/ Desmond Wheatley

Name: Desmond Wheatley

Title: Chief Executive Officer

 

ENVISION SOLAR CONSTRUCTION, INC.

By: /s/ Desmond Wheatley

Name: Desmond Wheatley

Title: Chief Executive Officer

-6-

--------------------------------------------------------------------------------